Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see page 6, line 8 through page 6 line 26, filed  16 December 2016 with respect to the rejection of claims 1-10 under 1-3 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of a different interpretation of the previously applied reference.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20130171511) in view of Shinoda et al. (US 8,808,903)
Claim 1:	Masuda in Figure 1 discloses a secondary battery (non-aqueous secondary battery 1) comprising: 
an electrode assembly (11) having a length in a first direction, a height in a third direction, and a width in a second direction, the height of the electrode assembly being smaller than the length of the electrode assembly and larger than the height of the electrode assembly, the electrode assembly comprising a main tab (projection part 11a), extending from the electrode in a first direction; 

a sub-tab (aluminum holding plate 14) electrically connecting the main tab (11a) to the current collecting member (12), the main tab (11a) being in and welded to the sub-tab (14)(paragraph 0054], lines 8-11 (abstract, paragraphs [0054], [0077]-[0082], [0090]-[0091] and Figure 3). See also entire document.
	Matsuda does not disclose that both the sub-tab and the main tab are bent in the second direction such that a distant end portion of the main tab extends in the second direction on a surface of on the current collecting member facing the first direction.
Shinoda et al. in Figures 1-4 disclose a sub-tab (11) electrically connected to a main tab (9a, which extends from the electrode assembly in a length direction), both the sub-tab and the main tab are bent in a second direction on a current collection member (3)(col. 3: 34-col. 7: 7). See also entire document.
Shinoda et al. discloses “The fixing members of the positive/negative electrodes have the same shape as each other, and they are arranged symmetrically when current-collecting tabs of the positive/negative electrodes are fixed.  Therefore, the fixing member 12 for fixing the negative electrode current-collecting tab 9a will be explained in detail as an example with reference to FIG. 4.  Since the negative electrode current-collecting tab 9a is wound, it is made of a bundle in a shape of hollow prolate ellipsoid in which a plurality of current-collecting tabs are overlapped.  The fixing member 12 has first and second holding units 12a, 12b and a coupling unit 12c.  The first and second holding units 12a, 12b are in a U shape, and are 
Thus, the main tab is bent in a U-shape. Further, Figure 2 has been construed as showing that the U-shaped fixing member bends or compresses the main tab 12, by virtue of the fixing member, in a width (second direction) such that a distant end portion of the main tab extends in the second direction on a surface of on the current collecting member facing the first direction. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of such that the main tab and sub-tab are bend in a second direction as taught by Shinoda et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a fixing member having a reduced thickness that would have ensured a spaced for arranging the lead within the outer can, thus eliminating the need to newly arrange a space for the lead, thus improving the energy density of the battery (col. 6: 44-49).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein  Masuda in Figure 1 further discloses that the sub-tab (14) and the main tab (11a) are bent to extend in the second direction parallel to an extension direction of the current collecting member (12).	
Claim 3:	 The rejection of claim 3 is as set forth above in claim 1 wherein Masuda further discloses that the electrode assembly (11) comprises a plurality of first and second electrode plates and separators stacked on each other (paragraph [0054]) and has a pair of long-side regions (z-direction in Figure 1) and a short-side region (y-direction in Figure 1) extending between the long-side regions, 
wherein the main tab (11a) extends from the short-side region of the electrode assembly, and 
wherein the current collecting member (12) contacts the short-side region of the electrode assembly and has a slit (Figure 4) through which the main tab passes.
Claim 4:	 The rejection of claim 4 is as set forth above in claim 1 wherein Masuda in Figure 4 (reproduced below) further discloses that the current collecting member (12) comprises: 
a first region at one side of the slit and contacting the short-side region of the electrode assembly; 
a second region at another side of the slit and contacting the short-side region of the electrode assembly; and



    PNG
    media_image1.png
    608
    567
    media_image1.png
    Greyscale

Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Masuda in Figure 1 (reproduced, in part, below) further discloses that the sub-tab (14) comprises: 

 a second section (2) welded to the second region of the current collecting member; 


    PNG
    media_image2.png
    423
    417
    media_image2.png
    Greyscale

a third section (3) extending from the first section and welded to one surface of the main tab (11a); and 
a fourth section (2) extending from the second section and welded to another surface of the main tab (11a). 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Masuda in Figure 1 further discloses that the third and fourth sections of the sub-tab 
Claim 7:	 The rejection of claim 7 is as set forth above in claim 1 wherein Masuda in Figure 1 further discloses that the ends of the third and fourth sections of the sub-tab are coplanar with the extension end portion of the main tab (11a). 
Claim 8:	 The rejection of claim 8 is as set forth above in claim 1 wherein Masuda in Figure 1 further discloses that sub-tab (14) further comprises a fifth section extending between ends of the third and fourth sections of the sub-tab. 
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein  Masuda in Figure 1 further discloses that the sub-tab (14) has a greater thickness (i.e. in the x-direction) than the main tab (11a) and a smaller thickness than the current collecting member (12). 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2013/0171511) in view of Shinoda et al. (US 8,808,903) as applied to claim 1 above.
Masuda and Shinoda et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 10:	 The Masuda combination discloses an electrode assembly comprising a first main tab, wherein the current collecting member has a slit through 
However, Masuda does not discloses that the electrode assembly comprises a first electrode assembly comprising a first main tab and a second electrode assembly comprising a second main tab, wherein the current collecting member has a first slit through which the first main tab passes and a second slit through which the second main tab passes, and wherein the sub-tab comprises a first holding part into which the first main tab is inserted and a second holding part into which the second main tab is inserted.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode assembly of Masuda to comprise to a first and second electrode assembly, a first and second main tab, a first and second slit, and a first and second holding part as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

One of ordinary skill in the art would have been motivated to make the modification to provide an energy storage element which would have been easily made with high tolerance, at low cost and with increased capacity (paragraph [0008]).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729